


FIFTH AMENDED AND RESTATED SECURITY AGREEMENT
FIFTH AMENDED AND RESTATED SECURITY AGREEMENT, dated as of June 2, 2015 among
THE ONE GROUP, LLC, a Delaware limited liability company, ONE 29 PARK
MANAGEMENT, LLC, a New York limited liability company, STK-LAS VEGAS, LLC, a
Nevada limited liability company, STK ATLANTA, LLC, a Georgia limited liability
company, STK CHICAGO LLC, an Illinois limited liability company, STK-LA, LLC, a
New York limited liability company, STK MIAMI, LLC, a Florida limited liability
company, STK MIAMI SERVICE, LLC, a Florida limited liability company,
STK MIDTOWN HOLDINGS, LLC, a New York limited liability company, STK MIDTOWN,
LLC, a New York limited liability company, STK ORLANDO LLC, a Florida limited
liability company, TOG BISCAYNE, LLC, a Florida limited liability company,
WSATOG (MIAMI) LLC, a Delaware limited liability company and STK WESTWOOD, LLC,
a California limited liability company , and STK DENVER, LLC, a Colorado limited
liability company (hereinafter referred to individually as a "Borrower", and
collectively, as the "Borrowers") and BANKUNITED, N.A., (the "Bank").
The Borrowers and the Bank are parties to a certain Term Loan Agreement, dated
as of December 17, 2014 (as such agreement may hereafter be amended, restated,
supplemented or modified from time to time, the "Existing Term Loan Agreement"),
pursuant to which the bank made a certain term loan to the Borrowers and certain
of their affiliates (the "Existing Term Loan") and in connection therewith, the
Borrowers and the Bank entered into a Fourth Amended and Restated Security
Agreement, dated as of December 17, 2014 (the "Existing Security Agreement").
The Borrowers and certain of their affiliates and the Bank are entering into a
Second Term Loan Agreement, dated as of the date hereof (as it may hereafter be
amended, supplemented, restated or otherwise modified from time to time,
hereinafter referred to as the "Second Term Loan Agreement) pursuant to which,
inter alia, the Bank is making an additional term loan to the Borrowers and
certain of their affiliates.
It is a condition precedent to the effectiveness of the Second Term Loan
Agreement and the obligation of the Bank to make the additional term loan to the
Borrowers and certain of their affiliates thereunder that the Borrowers shall
have executed and delivered this Security Agreement.
Accordingly, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby amend
and restate the Existing Security Agreement in its entirety as follows:
Section 1.
Definitions

(a)    Unless the context otherwise requires, capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Second
Term Loan Agreement.
(b)    As used herein, the following terms shall have the following meanings:
"Account Debtor": as defined in the NYUCC.



 

--------------------------------------------------------------------------------




"Accounts": as defined in the NYUCC.
"Accounts Receivable": all Accounts and all right, title and interest in any
returned goods, together with all rights, titles, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.
"Chattel Paper": as defined in the NYUCC.
"Collateral": all personal property of the Borrowers of every kind and nature,
wherever located, whether now owned or hereafter acquired or arising, and all
Proceeds and products thereof, including, without limitation, all (i) Accounts
Receivable, (ii) Equipment, (iii) General Intangibles, (iv) Inventory, (v)
Instruments, (vi) Pledged Debt, (vii) Pledged Equity, (viii) Documents, (ix)
Chattel Paper (whether tangible or electronic), (x) Deposit Accounts,
(xi) Letter of Credit Rights (whether or not the letter of credit is evidenced
in writing), (xii) Commercial Tort Claims, (xiii) Intellectual Property, (xiv)
Supporting Obligations, (xv) any other contract rights or rights to the payment
of money, (xvi) insurance claims and proceeds, (xvii) tort claims and (xviii)
unless otherwise agreed upon in writing by the Borrowers and the Bank, other
property owned or held by or on behalf of the Borrowers that may be delivered to
and held by the Bank pursuant to the terms hereof. Notwithstanding anything to
the contrary in any Loan Document, for purposes hereof, the term "Collateral"
shall not include any right under any General Intangible if the granting of a
security interest therein or an assignment thereof would violate any enforceable
provision of such General Intangible.
"Commercial Tort Claims": as defined in the NYUCC.
"Copyright License": any written agreement, now or hereafter in effect, granting
any right to any third party under any Copyright now or hereafter owned by any
Borrower or which any Borrower otherwise has the right to license, or granting
any right to any Borrower under any Copyright now or hereafter owned by any
third party, and all rights of each Borrower under any such agreement.
"Copyrights": all of the following now owned or hereafter acquired by each
Borrower: (i) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (ii) all registrations and applications for registration of
any such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.
"Deposit Accounts": as defined in the NYUCC.
"Documents": as defined in the NYUCC.
"Equipment": as defined in the NYUCC, and shall include, without limitation, all
equipment, furniture and furnishings, and all tangible personal property similar
to any of the foregoing, including tools, parts and supplies of every kind and
description, and all improvements, accessions or appurtenances thereto, that are
now or hereafter owned by any Borrower.

-2-

--------------------------------------------------------------------------------




"Equity Interests": with respect to (i) a corporation, the capital stock
thereof, (ii) a partnership, any partnership interest therein, including all
rights of a partner in such partnership, whether arising under the partnership
agreement of such partnership or otherwise, (iii) a limited liability company,
any membership interest therein, including all rights of a member of such
limited liability company, whether arising under the limited liability company
agreement of such limited liability company or otherwise, (iv) any other firm,
association, trust, business enterprise or other entity that is similar to any
other Person listed in clauses (i), (ii) and (iii), and this clause (iv), of
this definition, any equity interest therein or any other interest therein that
entitles the holder thereof to share in the net assets, revenue, income,
earnings or losses thereof or to vote or otherwise participate in any election
of one or more members of the managing body thereof and (v) all warrants and
options in respect of any of the foregoing and all other securities that are
convertible or exchangeable therefor.
"General Intangibles": as defined in the NYUCC, and shall include, without
limitation, all corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, interest rate protection agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims,
guarantees, claims, security interests or other security held by or granted to
any Borrower to secure payment by an Account Debtor of any of the Accounts
Receivable or payment by the relevant obligor of any of the Pledged Debt.
"Instruments": as defined in the NYUCC.
"Intellectual Property": all intellectual and similar property of each Borrower
of every kind and nature now owned or hereafter acquired by such Borrower,
including inventions, designs, patents, copyrights, trademarks, and
registrations thereof, Patents, Copyrights, Trademarks, Licenses, trade secrets,
confidential or proprietary technical and business information, customer lists,
know‑how, show‑how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
"Inventory": as defined in the NYUCC, and shall include, without limitation, all
goods of each Borrower, whether now owned or hereafter acquired, held for sale
or lease, or furnished or to be furnished by any Borrower under contracts of
service, or consumed in any Borrower's business, including raw materials, work
in process, packaging materials, finished goods, semi‑finished inventory, scrap
inventory, manufacturing supplies and spare parts, and all such goods that have
been returned to or repossessed by or on behalf of any such Borrower.
"Letter of Credit Rights": as defined in the NYUCC.
"License": any Patent License, Trademark License, Copyright License or other
license or sublicense to which each Borrower is a party, including those listed
on Schedule 4.
"NYUCC": the UCC as in effect from time to time in the State of New York.
"Obligations": (i) "Obligations" as such term is defined in the Existing Term
Loan Agreement, (ii) "Obligations" as such term is defined in the Second Term
Loan Agreement, (iii) all

-3-

--------------------------------------------------------------------------------




other monetary obligations, including reimbursement obligations, fees,
commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Borrower and certain of their affiliates, the Guarantor or any other
guarantor under the Loan Documents and the Existing Term Loan Documents, or that
are otherwise payable under the Loan Documents or the Existing Term Loan
Documents, and (iv) the due and punctual performance of all covenants,
agreements, obligations and liabilities of each Borrower and certain of their
affiliates, the Guarantor or any other guarantor under or pursuant to the Loan
Documents and the Existing Term Loan Documents.
"Patent License": any written agreement, now or hereafter in effect, granting to
any third party any right to make, use or sell any invention on which a Patent,
now or hereafter owned by any Borrower or which any Borrower otherwise has the
right to license, is in existence, or granting to any Borrower any right to
make, use or sell any invention on which a Patent, now or hereafter owned by any
third party, is in existence, and all rights of each Borrower under any such
agreement.
"Patents": all of the following now owned or hereafter acquired by each
Borrower: (i) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule 4, and
(ii) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use or sell the inventions disclosed or claimed therein.
"Pledged Debt": all right, title and interest of each Borrower to the payment of
any loan, advance or other debt of every kind and nature (other than Accounts
Receivable and General Intangibles), whether due or to become due, whether or
not it has been earned by performance, and whether now or hereafter acquired or
arising in the future, other than intercompany debt among the Borrower incurred
for cash management purposes in the ordinary course of business.
"Pledged Equity": with respect to each Borrower, all right, title and interest
of such Borrower in all Equity Interests of any now existing or hereafter
acquired or organized wholly owned Subsidiary, whether now or hereafter acquired
or arising in the future (other than STK-LA, LLC).
"Pledged Securities": the Pledged Debt, the Pledged Equity and all notes,
chattel paper, instruments, certificates, files, records, ledger sheets and
documents covering, evidencing, representing or relating to any of the
foregoing, in each case whether now existing or owned or hereafter arising or
acquired.
"Proceeds": as defined in the NYUCC, and shall include, without limitation, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, including (i) any
claim of any Borrower against any third party for (and the right to sue and
recover for and the rights to damages or profits due or accrued arising

-4-

--------------------------------------------------------------------------------




out of or in connection with) past, present or future infringement or dilution
of any Intellectual Property now or hereafter owned by any Borrower, or licensed
under any license, (ii) subject to Section 6, all rights and privileges with
respect to, and all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
any of the Pledged Securities and (iii) any and all other amounts from time to
time paid or payable under or in connection with the Collateral.
"Security Interest": as defined in Section 2(a).
"Supporting Obligations": as defined in the NYUCC.
"Trademark License": any written agreement, now or hereafter in effect, granting
to any third party any right to use any Trademark now or hereafter owned by any
Borrower or which any Borrower otherwise has the right to license, or granting
to any Borrower any right to use any Trademark now or hereafter owned by any
third party, and all rights of each Borrower under any such agreement.
"Trademarks": all of the following now owned or hereafter acquired by any
Borrower: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule 4, (ii) all goodwill associated therewith or symbolized
thereby and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.
"UCC": with respect to any jurisdiction, the Uniform Commercial Code as from
time to time in effect in such jurisdiction.
(c)    The principles of construction specified in Section 1.2 of the Second
Term Loan Agreement shall be applicable to this Security Agreement.
Section 2.
Grant of Security Interest; No Assumption of Liability

(a)    As security for the payment or performance, as applicable, when due, in
full of the Obligations, each Borrower hereby bargains, sells, conveys, assigns,
sets over, pledges, hypothecates and transfers to the Bank, and hereby grants to
the Bank, a security interest in, all of the right, title and interest of such
Borrower in, to and under the Collateral (the "Security Interest"). Without
limiting the foregoing, the Bank is hereby authorized to file one or more
financing statements, continuation statements, recordation filings or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by any Borrower, without the signature
of such Borrower, and naming such Borrower as debtor and the Bank as secured
party.

-5-

--------------------------------------------------------------------------------




(b)    The Security Interest is granted as security only and shall not subject
the Bank to, or in any way alter or modify, any obligation or liability of any
Borrower with respect to or arising out of the Collateral.
Section 3.
Delivery of the Collateral

Each Borrower shall promptly deliver or cause to be delivered to the Bank any
and all notes, chattel paper, instruments, certificates, files, records, ledger
sheets and documents covering, evidencing, representing or relating to any of
the Pledged Securities, or any other amount that becomes payable under or in
connection with any Collateral, owned or held by or on behalf of such Borrower,
in each case accompanied by (i) in the case of any notes, chattel paper,
instruments or stock certificates, stock powers duly executed in blank or other
instruments of transfer satisfactory to the Bank and such other instruments and
documents as the Bank may reasonably request and (ii) in all other cases, proper
instruments of assignment duly executed by such Borrower and such other
instruments or documents as the Bank may reasonably request. Each Borrower will
cause any Pledged Debt owed or owing to such Borrower by any Person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Bank pursuant to the terms hereof. Upon any Event of Default, each Borrower
shall cause each issuer of Pledged Equity that constitutes uncertificated
securities to (i) register transfer of each item of such Pledged Equity in the
name of the Bank and (ii) deliver to the Bank by telecopy a certified copy of
the then current register of equity-holders in such issuer, with such transfer
and any other pledges of equity duly noted.
Section 4.
Representations and Warranties

Each Borrower represents and warrants to the Bank that:
(a)    Each Borrower has good and valid rights in and title to the Collateral
and has full power and authority to grant to the Bank the Security Interest in
the Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Security Agreement, without the
consent or approval of any other person other than any consent or approval which
has been obtained.
(b)    Schedule 1 sets forth (i) all locations where such Borrower maintains any
books or records relating to any Accounts Receivable or Pledged Debt (with each
location at which chattel paper, if any, is kept being indicated by an "*"),
(ii) all other material places of business of such Borrower and all other
locations where such Borrower maintains any Collateral and (iii) the names and
addresses of all persons other than the Borrowers that have possession of any of
its Collateral.
(c)    The Security Interest constitutes: (i) a legal and valid Lien on and
security interest in all of the Collateral securing the payment and performance
of the Obligations; (ii) subject to (A) filing Uniform Commercial Code financing
statements, or other appropriate filings, recordings or registrations containing
a description of the Collateral owned or held by or on behalf of any Borrower
(including, without limitation, a counterpart or copy of this Security
Agreement) in each applicable governmental, municipal or other office, (B) the
delivery to the Bank of any instruments or certificated securities included in
such Collateral and (C) the execution and delivery of an agreement among any
Borrower, the Bank and the depositary bank with respect to each Deposit Account
not maintained at the Bank pursuant to which the depositary bank agrees to
accept instructions directing the disposition of funds in such Deposit Account
from the Bank, a perfected

-6-

--------------------------------------------------------------------------------




security interest in such Collateral to the extent that a security interest may
be perfected by filing, recording or registering a financing statement or
analogous document, or by the Bank's taking possession of such instruments or
certificated securities included in such Collateral or by the Bank’s obtaining
control of such Deposit Accounts, in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC or
other applicable law in such jurisdictions; and (iii) subject to the receipt and
recording of this Agreement or other appropriate instruments or certificates
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, a security interest that shall be perfected in
all Collateral consisting of Intellectual Property in which a security interest
may be perfected by a filing or recordation with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.
(d)    The Security Interest is and shall be prior to any other Lien on any of
the Collateral owned or held by or on behalf of each Borrower other than Liens
expressly permitted pursuant to the Loan Documents. The Collateral owned or held
by or on behalf of each Borrower is so owned or held by it free and clear of any
Lien, except for Liens granted pursuant to this Security Agreement and other
Liens expressly permitted pursuant to the Loan Documents.
(e)    With respect to each Account Receivable: (i) no transaction giving rise
to such Account Receivable violated or will violate any Requirement of Law, the
violation of which could reasonably be expected to have a Material Adverse
Effect, (ii) no such Account Receivable is subject to terms prohibiting the
assignment thereof or requiring notice or consent to such assignment, except for
notices and consents that have been obtained and (iii) each such Account
Receivable represents a bona fide transaction which requires no further act on
any Borrower's part to make such Account Receivable payable by the account
debtor with respect thereto, and, to each Borrower's knowledge, no such Account
Receivable is subject to any offsets or deductions and no such Account
Receivable represents any consignment sales, guaranteed sale, sale or return or
other similar understanding or any obligation of any Affiliate of any Borrower.
(f)    With respect to all Inventory: (i) such Inventory is located on the
premises set forth on Schedule 1 hereto, or is Inventory in transit for sale in
the ordinary course of business, (ii) such Inventory was not produced in
violation of the Fair Labor Standards Act or subject to the "hot goods"
provisions contained in Title 29 U.S.C. §215, (iii) no such Inventory is subject
to any Lien other than Liens permitted by Section 6.1 of the Existing Term Loan
Agreement and the Second Term Loan Agreement, (iv) except as permitted hereby or
by the Existing Term Loan Agreement and the Second Term Loan Agreement, and
except for Inventory located at the locations set forth on Part C of Schedule 1,
no such Inventory is on consignment or is now stored or shall be stored any time
after the Effective Date with a bailee, warehouseman or similar Person, unless
the Borrowers have delivered to the Bank landlord waivers, non-disturbance or
similar agreements (each in form and substance satisfactory to the Bank)
executed by such bailee, warehouseman or similar Person and (v) such Inventory
has been acquired by a Borrower in the ordinary course of business
(g)    Attached hereto as Schedule 2 is a true and correct list of all of the
Pledged Equity owned or held by or on behalf of each Borrower, in each case
setting forth the name of the issuer of such Pledged Equity, the number of any
certificate evidencing such Pledged Equity, the registered owner of such Equity
Interest, the number and class of such Pledged Equity and the

-7-

--------------------------------------------------------------------------------




percentage of the issued and outstanding Equity Interests of such class
represented by such Pledged Equity. The Pledged Equity has been duly authorized
and validly issued and is fully paid and nonassessable, and is free and clear of
all Liens other than Liens granted pursuant to this Security Agreement and other
Liens expressly permitted by the Loan Documents.
(h)    Attached hereto as Schedule 3 is a true and correct list of (i) all of
the Pledged Debt owned by or on behalf of each Borrower, in each case setting
forth the name of the party from whom such Pledged Debt is owed or owing, the
principal amount thereof, the date of incurrence thereof and the maturity date,
if any, with respect thereto and (ii) all unpaid intercompany transfers of goods
sold and delivered, or services rendered, by or to each Borrower. All Pledged
Debt owed or owing to any Borrower will be on and as of the date hereof
evidenced by one or more promissory notes pledged to the Bank under the Security
Agreement.
(i)    Attached hereto as Schedule 4 is a true and correct list of Intellectual
Property owned by or on behalf of each Borrower, in each case identifying each
Copyright, Copyright License, Patent, Patent License, Trademark and Trademark
License in sufficient detail and setting forth with respect to each such
Copyright, Copyright License, Patent, Patent License, Trademark and Trademark
License, the registration number, the date of registration, the jurisdiction of
registration and the date of expiration thereof.
Section 5.
Covenants

(a)    Each Borrower shall provide the Bank with not less than 10 Business Days
prior written notice of any change (i) in its legal name, (ii) in its
jurisdiction of organization or formation, (iii) in the location of its chief
executive office or principal place of business, (iv) in its identity or legal
or organizational structure or (v) in its organization identification number or
its Federal Taxpayer Identification Number. No Borrower shall effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the Bank to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (subject only to Liens
expressly permitted to be prior to the Security Interest pursuant to the Loan
Documents). Each Borrower shall promptly notify the Bank if any material portion
of the Collateral owned or held by or on behalf of each Borrower is damaged or
destroyed.
(b)    Each Borrower shall maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned or held by it or on
its behalf as is consistent with its current practices and in accordance with
such prudent and standard practices used in industries that are the same as or
similar to those in which it is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of such Collateral, and, at such time or times as the Bank may
reasonably request, promptly to prepare and deliver to the Bank copies of such
records duly certified by an officer of such Borrower.
(c)    From time to time at the reasonable request of the Bank, the Borrowers
shall deliver to the Bank a certificate executed by the chief executive officer,
the president, the chief operating officer or the chief financial officer of
such Borrower, (i) setting forth (A) a list of all Subsidiaries of each Borrower
and the capitalization of each such Subsidiary, (B) any name change of any
Borrower since the date hereof or the date of the most recent certificate
delivered pursuant

-8-

--------------------------------------------------------------------------------




to this paragraph, (C) any mergers or acquisitions in or to which any Borrower
was a party since the date hereof or the date of the most recent certificate
delivered pursuant to this paragraph, (D) the locations of all Collateral and
(E) a list of all Intellectual Property owned by or on behalf of each Borrower,
or in each case confirming that there has been no change in the information
described in the foregoing clauses of this clause (c) since the date hereof or
the date of the most recent certificate delivered pursuant to this paragraph and
(ii) certifying that the Borrowers are in compliance with all of the terms of
this Security Agreement.
(d)    Each Borrower shall, at its own cost and expense, take any and all
commercially reasonable actions reasonably necessary to defend title to the
Collateral owned or held by it or on its behalf against all persons and to
defend the Security Interest of the Bank in such Collateral and the priority
thereof against any Lien not expressly permitted pursuant to the Loan Documents.
(e)    Each Borrower shall, at its own expense, execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Bank may from time to time reasonably request to
preserve, protect and perfect the Security Interest granted by it and the rights
and remedies created hereby, including the payment of any fees and taxes
required in connection with its execution and delivery of this Security
Agreement, the granting by it of the Security Interest and the filing of any
financing statements or other documents in connection herewith or therewith.
(f)    The Bank and such persons as the Bank may reasonably designate shall have
the right, at the reasonable cost and expense of the Borrowers, and upon
reasonable prior written notice, at reasonable times and during normal business
hours, to inspect all of its records (and to make extracts and copies from such
records) at the Borrowers’ chief executive office, to discuss its affairs with
its officers and independent accountants and to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral.
(g)    Each Borrower shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, and the Borrowers shall indemnify and
hold harmless the Bank from and against any and all liability for such
performance.
(h)    No Borrower shall make or permit to be made an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, nor grant
any other Lien in respect of such Collateral, except as expressly permitted by
the Loan Documents. Except for the Security Interest or a transfer permitted by
the Loan Documents, no Borrower shall make or permit to be made any transfer of
such Collateral, and each Borrower shall remain at all times in possession of
such Collateral and shall remain the direct owner, beneficially and of record,
of the Pledged Equity included in such Collateral, except that prior to the
occurrence of an Event of Default, any Borrower may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Security Agreement, the Existing Term Loan Documents or the Loan Documents.
(i)    The Borrowers, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 5.2(f) of the Existing Term Loan Agreement
and the Second Term Loan Agreement, which

-9-

--------------------------------------------------------------------------------




insurance shall be against all risks customarily insured against by similar
businesses operating in similar markets. All policies covering such insurance
(i) shall contain a standard loss payable clause and shall, in the case of
casualty coverage, name the shall name the Bank as loss payee up to the amount
outstanding on the Loan in respect of each claim relating to the Collateral and
resulting in a payment thereunder and (ii) shall be indorsed to provide, in
respect of the interests of the Bank, that (A) in the case of liability
coverage, the Bank shall be an additional insured, (B) 30 days' prior written
notice of any cancellation thereof shall be given to the Bank and (C) in the
event that any Borrower at any time or times shall fail to pay any premium in
whole or part relating thereto, the Bank may, in its sole discretion, pay such
premium. Each Borrower irrevocably makes, constitutes and appoints the Bank (and
all officers, employees or agents designated by the Bank) as such Borrower's
true and lawful agent (and attorney‑in‑fact) for the purpose, during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto; provided that payment by an insurer in respect
of a claim made under liability insurance maintained by any Borrower may be made
directly to the Person who shall have incurred the liability which is the
subject of such claim. In the event that any Borrower at any time or times shall
fail to obtain or maintain any of the policies of insurance required hereby or
to pay any premium in whole or part relating thereto, the Bank may, without
waiving or releasing any obligation or liability of the Borrowers hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Bank deems advisable. All sums disbursed by the Bank in
connection with this paragraph, including reasonable attorneys' fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Borrowers to the Bank and shall be additional Obligations secured
hereby.
(j)    Each Borrower shall: (i) for each Trademark material to the conduct of
such Borrower's business, (A) maintain (and shall cause each of its licensees to
maintain) such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (B) maintain (and shall cause each of its licensees to
maintain) the quality of products and services offered under such Trademark,
(C) display (and shall cause each of its licensees to display) such Trademark
with notice of federal or foreign registration to the extent necessary and
sufficient to establish and preserve its rights under applicable law and (D) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third-party valid and legal rights; (ii) notify the Bank promptly if it knows or
has reason to know that any Intellectual Property material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Borrower's ownership of any Intellectual
Property, its right to register the same, or to keep and maintain the same;
(iii) promptly inform the Bank in the event that it shall, either itself or
through any agent, employee, licensee or designee, file an application for any
Intellectual Property (or for the registration of any Patent, Trademark or
Copyright) with the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, and,
upon request of the Bank, execute and deliver any and all agreements,
instruments, documents and papers as the Bank may request to evidence the Bank's
security interest in such Patent, Trademark or Copyright, and each Borrower
hereby appoints the

-10-

--------------------------------------------------------------------------------




Bank as its attorney-in-fact to execute and file upon the occurrence and during
the continuance of an Event of Default such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable; and (iv) take all necessary steps that
are consistent with the practice in any proceeding before the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, to maintain and pursue each material
application relating to the Patents, Trademarks or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Borrower's business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties. In the event
that any Borrower becomes aware that any Collateral consisting of a Patent,
Trademark or Copyright material to the conduct of any Borrower's business has
been or is about to be infringed, misappropriated or diluted by a third party,
such Borrower promptly shall notify the Bank and shall, if consistent with good
business judgment, promptly sue for infringement, misappropriation or dilution
and to recover any and all damages for such infringement, misappropriation or
dilution, and take such other actions as are appropriate under the circumstances
to protect such Collateral. Upon and during the continuance of an Event of
Default, the Borrowers shall use their reasonable commercial efforts to obtain
all requisite consents or approvals by the licensee of each Copyright License,
Patent License or Trademark License to effect the assignment of all of the
Borrowers' right, title and interest thereunder to the Bank or its designee.
Section 6.
Certain Rights as to the Collateral; Attorney-In-Fact

(a)    So long as no Event of Default shall have occurred and be continuing:
(i)    The Borrowers shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Security Agreement and the other
Loan Documents, provided that the Borrowers shall not exercise or refrain from
exercising any such right without the prior written consent of the Bank if such
action or inaction would have a material adverse effect on the value of the
Collateral, or any part thereof, or the validity, priority or perfection of the
security interests granted hereby or the remedies of the Bank hereunder.
(ii)    The Borrowers shall be entitled to receive and retain any and all
dividends, principal, interest and other distributions paid in respect of the
Collateral to the extent not prohibited by this Security Agreement or the other
Loan Documents, provided that any and all (A) dividends, principal, interest and
other distributions paid or payable other than in cash in respect of, and
instruments (other than checks in payment of cash dividends) and other Property
received, receivable or otherwise distributed in respect of, or in exchange for,
Collateral, (B) dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid‑in‑surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Collateral, shall be, and shall forthwith
be delivered to the Bank to be held as, Collateral and shall, if received by the
Borrowers, be received in trust for the benefit of the Bank, be segregated

-11-

--------------------------------------------------------------------------------




from the other Property of the Borrowers, and be forthwith delivered to the Bank
as Collateral in the same form as so received (with any necessary indorsement or
assignment).
(iii)    The Bank shall execute and deliver (or cause to be executed and
delivered) to the Borrowers, at the Borrowers' expense, all such proxies and
other instruments as the Borrowers may reasonably request for the purpose of
enabling the Borrowers to exercise the voting and other rights which it is
entitled to exercise pursuant to clause (i) above and to receive the dividends,
principal or interest payments, or other distributions which it is authorized to
receive and retain pursuant to clause (ii) above.
(b)    Upon the occurrence and during the continuance of an Event of Default:
(i)    All rights of the Borrowers to (A) exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) shall, upon notice to the Borrowers by the Bank, cease and
(B) receive the dividends, principal and interest payments and other
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 6(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Bank, which shall thereupon have the right,
but not the obligation, to exercise such voting and other consensual rights and
to receive and hold as Collateral such dividends, principal or interest payments
and distributions.
(ii)    All dividends, principal and interest payments and other distributions
which are received by any Borrower contrary to the provisions of Section 6(b)(i)
shall be received in trust for the benefit of the Bank, shall be segregated from
other funds of the Borrowers and shall be forthwith paid over to the Bank as
Collateral in the same form as so received (with any necessary indorsement).
(c)    In the event that all or any part of the securities or instruments
constituting the Collateral are lost, destroyed or wrongfully taken while such
securities or instruments are in the possession of the Bank, the Borrowers shall
cause the delivery of new securities or instruments in place of the lost,
destroyed or wrongfully taken securities or instruments upon request therefor by
the Bank without the necessity of any indemnity bond or other security other
than the Bank’s agreement or indemnity therefor customary for security
agreements similar to this Agreement.
(d)    Each Borrower hereby irrevocably appoints the Bank such Borrower's
attorney-in-fact, with full authority in the place and stead of such Borrower
and in the name of such Borrower or otherwise, from time to time at any time
when an Event of Default exists, in the Bank's discretion, to take any action
and to execute any instrument which the Bank may deem necessary or advisable to
accomplish the purposes of this Security Agreement, including, without
limitation:
(i)    to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral, and to receive, indorse, and collect any
drafts or other chattel paper, instruments and documents in connection
therewith,

-12-

--------------------------------------------------------------------------------




(ii)    to file any claims or take any action or institute any proceedings which
the Bank may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Bank with respect to any of
the Collateral, and
(iii)     to receive, indorse and collect all instruments made payable to such
Borrower representing any dividend, principal payment, interest payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.
The powers granted to the Bank under this Section constitute a power coupled
with an interest which shall be irrevocable by the Borrowers and shall survive
until all of the Obligations have been indefeasibly paid in full in accordance
with the Existing Term Loan Agreement and the Second Term Loan Agreement.
(e)    If any Borrower fails to perform any agreement contained herein, the Bank
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Bank incurred in connection therewith shall be payable by the
Borrowers under Section 9.
(f)    The powers conferred on the Bank hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Bank shall have
no duty as to any Collateral. The Bank shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Bank accords its own property of similar type.
Section 7.
Remedies upon Default

(a)    Upon the occurrence and during the continuance of an Event of Default,
the Borrowers shall deliver each item of Collateral to the Bank on demand, and
the Bank shall have in any jurisdiction in which enforcement hereof is sought,
in addition to any other rights and remedies, the rights and remedies of a
secured party under the NYUCC or the UCC of any jurisdiction in which the
Collateral is located, including, without limitation, the right, with or without
legal process (to the extent permitted by law) and with or without prior notice
or demand for performance, to take possession of the Collateral and without
liability for trespass (to the extent permitted by law) to enter any premises
where the Collateral may be located for the purpose of taking possession of or
removing the Collateral (and for that purpose the Bank may, so far as any
Borrower can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the Collateral therefrom) and, generally,
to exercise any and all rights afforded to a secured party under the UCC or
other applicable law. Without limiting the generality of the foregoing, each
Borrower agrees that the Bank shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral, at public or private sale or at any broker's board or on any
securities exchange, for cash, upon credit or for future delivery as the Bank
shall deem appropriate. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Borrower, and each Borrower hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal which such Borrower or now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

-13-

--------------------------------------------------------------------------------




(b)    Unless the Collateral is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, the Bank shall
give to the Borrowers at least ten days' prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. Each Borrower hereby
acknowledges that ten days’ prior written notice of such sale or sales shall be
reasonable notice. Each Borrower hereby waives any and all rights that it may
have to a judicial hearing in advance of the enforcement of any of the Bank's
rights hereunder, including, without limitation, the right of the Bank following
an Event of Default to take immediate possession of the Collateral and to
exercise its rights with respect thereto.
(c)    Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Bank may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Bank may (in its sole and absolute discretion) determine. The
Bank shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Bank may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Bank until the sale price is paid by the purchaser or purchasers thereof, but
the Bank shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by applicable law, private) sale made pursuant to
this Section, the Bank may bid for or purchase, free from any right of
redemption, stay, valuation or appraisal on the part of any Borrower (all said
rights being also hereby waived and released), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to the Bank from any Borrower as a credit against the
purchase price, and the Bank may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Borrower therefor. For purposes hereof, (i) a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, (ii) the
Bank shall be free to carry out such sale pursuant to such agreement and
(iii) the Borrower shall not be entitled to the return of the Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Bank
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Bank may proceed by a suit or suits
at law or in equity to foreclose upon the Collateral and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.
(d)    Any sale conducted in accordance with the provisions of this Section 7
shall be deemed to conform to commercially reasonable standards as provided in
Section 9-610 of the NYUCC or the UCC of any other jurisdiction in which
Collateral is located or any other requirement of applicable law. Without
limiting the foregoing, any Borrower agrees and acknowledges that, to the extent
that applicable law imposes duties on the Bank to exercise remedies in a
commercially reasonable manner, it shall be commercially reasonable for the Bank
to do any or all of the following: (i) fail to incur expenses deemed significant
by the Bank to prepare Collateral for disposition or

-14-

--------------------------------------------------------------------------------




otherwise to complete raw materials or work in process into finished goods or
other finished products for disposition; (ii) fail to obtain third-party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third-party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) fail to exercise collection remedies against Account Debtors or other
persons obligated on Collateral or to remove Liens on any Collateral, (iv)
exercise collection remedies against Account Debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (v) advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) contact other Persons, whether or not in the same
business as the Borrowers, for expressions of interest in acquiring all or any
portion of the Collateral, (vii) hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (viii) dispose of Collateral utilizing Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have reasonable capability of doing so, or that match buyers and sellers of
assets, (ix) disclaim dispositions of warranties, (x) purchase (or fail to
purchase) insurance or credit enhancements to insure the Bank against risk of
loss, collection or disposition of Collateral or to provide to the Bank a
guaranteed return from the collection or disposition of Collateral, or (xi) to
the extent deemed appropriate by the Bank, obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Bank in
the collection or disposition of any of the Collateral. Nothing in this Section
7 shall be construed to grant any rights to any Borrower or to impose any duties
on the Bank that would not have been granted or imposed by this Security
Agreement or applicable law in the absence of this Section 7 and the parties
hereto acknowledge that the purpose of this Section 7 is to provide
non-exhaustive indications of what actions or omissions by the Bank would be
deemed commercially reasonable in the exercise by the Bank of remedies against
the Collateral and that other actions or omissions by the Bank shall not be
deemed commercially unreasonable solely on account of not being set forth in
this Section 7.
(e)    For the purpose of enabling the Bank to exercise rights and remedies
under this Section, each Borrower hereby grants to the Bank an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Borrower) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by any Borrower, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Bank may be
exercised, at the option of the Bank, solely upon the occurrence and during the
continuation of an Event of Default and the Obligations having become due and
payable; provided that any license, sub-license or other transaction entered
into by the Bank in accordance herewith shall be binding upon the Borrowers
notwithstanding any subsequent cure of an Event of Default. Any royalties and
other payments received by the Bank shall be applied in accordance with Section
8. The license set forth in this Section 7(e) shall terminate without any
further action by either party once the Obligations have been indefeasibly paid
in full in accordance with the Existing Term Loan Agreement and the Second Term
Loan Agreement.
Section 8.
Application of Proceeds of Sale

The Bank shall apply the proceeds of any collection or sale of the Collateral,
as well as any Collateral consisting of cash, first, to the payment of all costs
and expenses incurred by the

-15-

--------------------------------------------------------------------------------




Bank in connection with such collection or sale or otherwise in connection with
this Security Agreement, any other Loan Document or any of the Obligations,
including all court costs and the reasonable fees and expenses of their
respective agents and legal counsel, the repayment of all advances made by the
Bank hereunder or under any other Loan Document on behalf of any Borrower and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document, second, to the
payment in full of the Obligations, and third, to the Borrowers, their
successors or assigns, or as a court of competent jurisdiction may otherwise
direct. The Bank shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Security
Agreement. Upon any sale of the Collateral by the Bank (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money by the Bank or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Bank or such
officer or be answerable in any way for the misapplication thereof.
Section 9.
Reimbursement of the Bank

(a)    The Borrowers shall pay upon demand to the Bank the amount of any and all
reasonable expenses, including the reasonable fees, other charges and
disbursements of counsel and of any experts or agents, that the Bank may incur
in connection with (i) the administration of this Security Agreement relating to
any Borrower or any of its property, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral owned
or held by or on behalf of any Borrower, (iii) the exercise, enforcement or
protection of any of the rights of the Bank hereunder relating to any Borrower
or any of its property or (iv) the failure by any Borrower to perform or observe
any of the provisions hereof.
(b)    Without limitation of its indemnification obligations under the other
Loan Documents, any Borrower shall indemnify the Bank and its directors,
officers, employees, advisors, agents, successors and assigns (each an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, other charges and disbursements, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of (i)
the execution or delivery by the Borrowers of this Security Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the Borrowers of their obligations under the Loan
Documents and the other transactions contemplated thereby or (ii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
(c)    Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section shall remain operative and in full force and effect regardless of the
termination of this Security Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Security Agreement or any other Loan Document or any investigation made by
or on behalf

-16-

--------------------------------------------------------------------------------




of the Bank. All amounts due under this Section shall be payable on written
demand therefor and shall bear interest at the rate specified in Section 2.7(b)
of the Second Term Loan Agreement.
Section 10.
Waivers; Amendment

(a)    No failure or delay of the Bank in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Bank hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Security Agreement or any other Loan Document or consent
to any departure by the Borrowers therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower in any case
shall entitle the Borrowers to any other or further notice or demand in similar
or other circumstances.
(b)    Neither this Security Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into by,
between or among the Bank and the Borrowers.
(c)    Upon the payment in full of the Obligations and all other amounts payable
under this Agreement and the expiration or termination of the Commitment, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Borrowers. Upon any such termination, the Bank
will, at the Borrowers' expense, return to the Borrowers such of the Collateral
as shall not have been sold or otherwise applied pursuant to the terms hereof
and execute and deliver to the Borrowers such documents as the Borrowers shall
reasonably request to evidence such termination.
Section 11.
Security Interest Absolute

All rights of the Bank hereunder, the Security Interest and all obligations of
the Borrowers hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of any Existing Term Loan Document or the
Second Term Loan Agreement or any other Loan Document, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from any Existing Term
Loan Document or the Second Term Loan Agreement or any other Loan Document or
any other agreement or instrument relating to any of the foregoing, (c) any
exchange, release or non-perfection of any Lien on any other collateral, or any
release or amendment or waiver of, or consent under, or departure from, any
guaranty, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower in respect of the Obligations or in respect of this
Security Agreement or any other Existing Term Loan Document or Loan Document
other than the indefeasible payment of the Obligations in full in cash.
Section 12.
Notices


-17-

--------------------------------------------------------------------------------




All communications and notices hereunder shall be in writing and given as
provided in Section 8.1 of the Term Loan Agreement.
Section 13.
Binding Effect; Assignments

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of each
Borrower that are contained in this Security Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Security
Agreement shall become effective when a counterpart hereof executed on behalf of
each Borrower shall have been delivered to the Bank and a counterpart hereof
shall have been executed on behalf of the Bank, and thereafter shall be binding
upon each Borrower, the Bank and its successors and assigns, and shall inure to
the benefit of each Borrower, the Bank and its successors and assigns, except
that no Borrower shall have the right to assign its rights or obligations
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Security
Agreement or the other Loan Documents.
Section 14.
Survival of Agreement; Severability

(a)    All covenants, agreements, representations and warranties made by any
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Security Agreement or any other
Loan Document shall be considered to have been relied upon by the Bank and shall
survive the execution and delivery of any Loan Documents and the making of the
Loan or other extension of credit, regardless of any investigation made by the
Bank or on its behalf and notwithstanding that the Bank may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Existing Term Loan Agreement or the Second Term
Loan Agreement, and shall continue in full force and effect until this Security
Agreement shall terminate.
(b)    In the event any one or more of the provisions contained in this Security
Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good‑faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 15.
Governing Law; Jurisdiction; Consent to Service of Process

(a)    This Security Agreement shall be governed by, and construed in accordance
with, the laws of the state of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Security Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and

-18-

--------------------------------------------------------------------------------




unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Security Agreement shall affect any right that either party
hereto may otherwise have to bring any action or proceeding relating to this
agreement or the other loan documents in the courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement in any court referred to
in subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Section 12. Nothing in this
Security Agreement will affect the right of either party to this Security
Agreement to serve process in any other manner permitted by law.
Section 16.
Counterparts

This Security Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in Section
13. Delivery of an executed counterpart of this Security Agreement by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
executed counterpart of this Security Agreement.
Section 17.
Headings

Section headings used herein are for convenience of reference only, are not part
of this Security Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Security Agreement.
Section 18.
WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

-19-

--------------------------------------------------------------------------------




Section 19.
Amendment and Restatement

This Security Agreement shall constitute an amendment and restatement of all of
the terms and conditions of the Existing Security Agreement. The parties hereto
acknowledge and agree that (a) this Security Agreement does not constitute a
novation or termination of the Existing Borrowers' obligations under the
Existing Security Agreement and related documents, (b) such obligations are in
all respects continuing (as amended and restated hereby) with only the terms
thereof being modified as provided in this Security Agreement and (c) the liens
and security interests as granted under the Existing Security Agreement are in
all respects continuing and in full force and effect and secure the payment of
the Obligations.
[Remainder of page intentionally left blank.]



-20-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.
THE ONE GROUP, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
ONE 29 PARK MANAGEMENT, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK-LAS VEGAS, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK ATLANTA, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK CHICAGO LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK DENVER, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK-LA, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
[Signatures Continued on Following Page]

Signature Page to The ONE Group Fifth Amended and Restated Security Agreement

--------------------------------------------------------------------------------




STK MIAMI, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIAMI SERVICE, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIDTOWN HOLDINGS, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK MIDTOWN, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK ORLANDO LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
TOG BISCAYNE, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
WSATOG (MIAMI) LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer
STK WESTWOOD, LLC
By:    /s/ Samuel Goldfinger    
Name:    Samuel Goldfinger
Title:    Chief Financial Officer

Signature Page to The ONE Group Fifth Amended and Restated Security Agreement

--------------------------------------------------------------------------------




[Signatures Continued on Following Page]



Signature Page to The ONE Group Fifth Amended and Restated Security Agreement

--------------------------------------------------------------------------------




BANKUNITED, N.A.
By:    /s/ Thomas F. Pergola    
Name:    Thomas F. Pergola
Title:    Senior Vice President





Signature Page to The ONE Group Fifth Amended and Restated Security Agreement

--------------------------------------------------------------------------------




STATE OF NEW YORK    )
) ss.:
COUNTY OF NEW YORK    )
On the 2nd day of June in the year 2015 before me, the undersigned, personally
appeared Samuel Goldfinger, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his their signature on the instrument, the individual, or
the person upon behalf of which the individual, acted, executed the instrument.


/s/ Sonia Low________________________
Notary Public
My Commission Expires:
September 22, 2018______________
















--------------------------------------------------------------------------------




SCHEDULE 1
TO
SECURITY AGREEMENT
Locations of Collateral










--------------------------------------------------------------------------------




SCHEDULE 2
TO
SECURITY AGREEMENT
Pledged Equity




--------------------------------------------------------------------------------






SCHEDULE 3
TO
SECURITY AGREEMENT
Pledged Debt





--------------------------------------------------------------------------------




SCHEDULE 4
TO
SECURITY AGREEMENT
Intellectual Property




